Citation Nr: 0639381	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-12 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an effective date for an award of a 10 percent 
evaluation for a rash of the groin, prior to January 23, 
2002.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to August 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Regional 
Office (RO) that granted the veteran's claim for an increased 
rating for groin rash, and assigned a 10 percent evaluation 
for it, effective January 23, 2002.  The veteran disagreed 
with the effective date of the evaluation.  This case was 
previously before the Board in April 2004, at which time it 
was remanded to ensure due process.  In January 2006, the 
Board denied the claim.  The veteran appealed this 
determination to the United States Court of Appeals for 
Veterans Claims which, by Order dated August 28, 2006, 
granted a Joint Motion for remand.  The case is again before 
the Board for appellate consideration.

The veteran indicated that he wanted to testify at a hearing 
before a Veterans Law Judge on his substantive appeal 
received in March 2003.  He submitted a Statement in Support 
of Claim in June 2003 and stated that he wanted to "cancel 
all previous requests for... personal hearings..."  In any 
event, the Board sent the veteran a letter dated June 18, 
2003, in which he was informed that his hearing was scheduled 
for November 2003.  The veteran failed to report for the 
hearing.


FINDINGS OF FACT

1.  Private medical records dated January 30, 2001, disclose 
that the veteran was treated for residuals of a fungal rash.

2.  The veteran's claim for an increased rating for his 
service-connected groin rash was received on January 23, 
2002.


CONCLUSION OF LAW

The criteria for an effective date of January 30, 2001, for 
the service-connected rash have been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.400(o)(2) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in an May 2004 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for an earlier effective 
date for an increased rating, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence that 
pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's post service medical records.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Inasmuch as the Board has partially granted the 
veteran's claim for an earlier effective date for an 
increased rating, the Board concludes that any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
information from his spouse, and private medical records.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110.

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Initially, the Board notes that the veteran has argued that 
the effective date for a compensable rating should be August 
23, 1980, the day following his separation from service, and 
the effective date of the award of service connection for his 
rash.  In this regard, it must be observed that by decision 
dated in December 1982, the Board denied the veteran's claim 
for a compensable rating for the groin rash, and the RO 
denied a claim for an increased rating for the rash in 
November 1992.  Since the veteran did not file a timely 
appeal to the RO determination, that decision became final.  
See 38 U.S.C.A. § 7105 (West 2002).  In fact, following the 
RO's November 1992 denial of the his claim, the next 
communication from the veteran was his Statement in Support 
of Claim submitted in January 2002, in which he sought a 
compensable rating for his groin rash.  There is no basis, 
accordingly, for an effective date of August 23, 1980 for a 
compensable rating for groin rash.  

It is not disputed that the veteran's claim for an increased 
rating for his service-connected groin rash was received on 
January 23, 2002.  Medical records dated from January 2000 to 
February 2002, while the veteran was incarcerated, reflect 
that he was treated in January 2000 and stated that he needed 
some cream for jock itch.  At that time, a fungal type rash 
was noted on both sides of his groin.  The veteran complained 
that the rash had spread to other areas including his lower 
extremities.  The first reference within the one-year period 
prior to January 23, 2002, the date his claim for an 
increased rating was received, to treatment for a fungal rash 
was a January 30, 2001 entry noting dry skin on the feet and 
in between toes, presumably from the resolving fungal rash.  
Resolving all doubt in favor of the veteran, the Board 
concludes that the preponderance of the evidence supports an 
effective date of January 30, 2001 for the award of a 10 
percent evaluation for a groin rash.  As a claim for an 
increased rating was not filed within one year of the 
treatment records dating prior to January 30, 2001, an even 
earlier effective date is not warranted.  


ORDER

An effective date of January 30, 2001, for a 10 percent 
evaluation for a rash of the groin is granted, subject to the 
governing law and regulations pertaining to the payment of 
monetary benefits.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


